UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1844


JAMES ELLIS HALL, II,

                    Plaintiff - Appellant,

             v.

VERIZON COMMUNICATIONS, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:20-cv-01960-GJH)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Ellis Hall, II, Appellant Pro Se. Janea Joi Hawkins, Matthew Frederick Nieman,
Jason Alexander Ross, JACKSON LEWIS PC, Reston, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Ellis Hall, II, appeals the district court’s order granting Defendant’s motion

to dismiss Hall’s claims as barred by the doctrine of res judicata. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. See Hall v. Verizon Commc’ns, Inc., No. 8:20-cv-01960-GJH (D. Md.

July 28, 2021). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                            2